918 F.2d 178
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leslie Leon BEECHAM, Plaintiff-Appellant,v.George W. WILSON, Secretary, John D. Rees, Warden, KentuckyState Reformatory, Lt. Allan, Tom Suter, L. Sims,James Ethridge, Rocky Carter,Defendants-Appellees.
No. 89-5576.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Leslie Leon Beecham, a pro se Kentucky prisoner, appeals the district court's judgment dismissing his civil rights suit filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and declaratory relief, Beecham sued several personnel of the Kentucky State Reformatory.  Beecham alleged that the defendants violated his due process rights when they revoked his good time credits and sentenced him to disciplinary segregation.  The district court granted summary judgment for the defendants.  Beecham filed a timely appeal.


3
Upon review, we conclude that the district court properly granted summary judgment.  There is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.App.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  The adjustment committee's revised findings and actions comported with the dictates of due process.


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion filed on April 21, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.